Argued November 16, 1926.
This appeal involves only the same questions which have been considered in opinions this day filed in the cases of Commonwealth v. Hunsinger and Commonwealth v. Dabbiero, and for the reasons in those opinions stated, the assignments of error are overruled.
The judgment is affirmed and the record remitted to the court below, and it is ordered that the defendant appear in the court below at such time as he may be there called, and that he be by that court committed until he has complied with the sentence, or any part of it, which had not been performed at the time the appeal in this case was made a supersedeas. *Page 244